357 U.S. 347 (1958)
GLANZMAN, DOING BUSINESS AS GLANZMAN STUDIOS AND BOWERY ENTERPRISES,
v.
SCHAFFER, POSTMASTER, NEW YORK CITY.
No. 986.
Supreme Court of United States.
Decided June 23, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
David T. Berman for petitioner.
Solicitor General Rankin, Assistant Attorney General Doub, Roger Fisher and Samuel D. Slade for respondent.
PER CURIAM.
The motion to dispense with the printing of the petition is granted. The motion to substitute Robert K. Christenberry, Acting Postmaster, New York, New York, as the party respondent in the place and stead of Robert H. Schaffer, resigned, is denied as untimely. Snyder v. Buck, 340 U.S. 15. The petition for writ of certiorari is granted. The judgment of the United States Court of Appeals for the Second Circuit is vacated and the case is remanded to the District Court with instructions to dismiss the complaint as abated.